UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1664



JOHN LAIRD,

                                              Plaintiff - Appellant,

          versus


JOHN SNOW, Secretary, US Department of the
Treasury,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-03-
2717-RWT)


Submitted:    February 9, 2005         Decided:     February 22, 2005


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederic M. Brandes, Timonium, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               John Laird appeals the district court’s orders denying

relief    on    his     civil   complaint     and   denying    his    motion     for

reconsideration. We find that Laird’s complaint was untimely filed

for the reasons stated by the district court.                   Accordingly, we

affirm.     See Laird v. Snow, No. CA-03-2717-RWT (D. Md. Mar. 17,

2004 & Apr. 15, 2004).          We dispense with oral argument because the

facts    and    legal    contentions    are     adequately    presented     in   the

materials      before    the    court   and     argument   would     not   aid   the

decisional process.



                                                                           AFFIRMED




                                        - 2 -